               In the United States District Court
               for the Southern District of Georgia
                       Brunswick Division
                                                                        FILED
                                                                 Scott L. Poff, Clerk
                                                              United States District Court

                                                          By casbell at 5:38 pm, Mar 30, 2020
    MARVIN B. SMITH, III AND SHARON
    H. SMITH,

         Appellants,                               No. 2:19—CV-75

         v.

    M. DELORES MURPHY,

         Appellee.

                                    ORDER

        This matter is before the Court on an appeal by Marvin and

Sharon Smith (“the Smiths”) of an Order from the United States

Bankruptcy Court for the Southern District of Georgia dismissing,

with prejudice, the Smiths’ adversary proceeding filed on October

10, 2017. See Smith et al v. M. DELORES MURPHY, No. 17-02012, Dkt.

No. 22 (Order of Dismissal). 1 This appeal arises out of a long

history       of   litigation   concerning    property    that              the              Smiths

previously owned on Saint Simons Island, Georgia (the “Property”).

The Property consists of a single unit (Unit B) of a two-unit

condominium complex which the Smiths purchased in 2006. Dkt. No.

15 at 16. Appellee Delores Murphy, and her husband, Michael Murphy,


1The procedural history of this case involves interrelated filings from multiple
dockets. For clarity, the Court will cite to the case number of a given case
before identifying the docket entry. If no case number is specified, the docket
entry cited is the entry for the appeal at bar.
purchased the other unit (Unit A) in 2011. See id. Both units are

collectively governed by the Enchantment by the Sea Condominium

Owners Association, Inc. (the “Association”). See id.

      Following an economic recession in 2007, the Smiths filed a

bankruptcy petition in the United States Bankruptcy Court for the

Southern District of Georgia seeking to discharge, inter alia,

over $2 million in debt that they had amassed under two separate

mortgages on the Property. See No. 07-bk-20244, Dkt. No. 1. After

several years of protracted litigation, 2 the bankruptcy trustee

filed a notice in April 2012 that the Property would be abandoned

from the bankruptcy estate. Dkt. No. 6-4 at 129. In a subsequent

objection to a claim on the Property by one of the lienholders,

the   trustee    noted    that   the   lienholder     should   “look    to   its

collateral for satisfaction of the debt.” See id. at 156.

      According to the Smiths’ Complaint, in March 2015 the Smiths

and   Murphys    met     in   their    role   as   representatives      of   the

Association, at which time they elected Appellee Delores Murphy as

Secretary/Treasurer of the Association and elected Marvin Smith as

President. No. 17-02012, Dkt. No. 1 ¶ 10. Delores Murphy and Sharon

Smith were appointed as board members. Id. In May 2015, HSBC Bank

USA, National Association as Trustee for the Holders of BCAP LLC



2 A more complete history of the Smiths’ litigation over the Property is detailed

in this Court’s order entered on March 30, 2020 in Smith et al v. HSBC Bank et
al, No. 2:19-cv-73, Dkt. No. 18.



                                        2
Trust 2006-AA2 (“HSBC”) foreclosed on the Property. See id. ¶ 27.

Thereafter, in July 2015, Delores Murphy filed a registration

certificate with the Georgia Secretary of State purporting to be

the CEO of the Association. Id. ¶ 11. This was done, according to

the Smiths, “without the authorized signature of Marvin B. Smith.”

Id. In June 2016, the bankruptcy court discharged the Smiths from

their debt. See No. 07-bk-20244, Dkt. No. 699.

     In February 2017, the Association filed an action in the Glynn

County, Georgia Superior Court seeking to enjoin HSBC Bank, USA

and the Smiths from preventing the Association from entering the

Property to evaluate damages and make repairs. Dkt. No. 7-2 at

67-74. Ms. Murphy also signed an affidavit in which she purported

to be the president of the Association and described deteriorating

conditions in and around the Property that were threatening the

integrity of her unit as well as the condominium as a whole. See

Dkt. No.8-1 at 21-23 (describing “severe water leaks” and water

leaking   through   the   ceilings   into   Unit   A;   mold   and   mildew

accumulating in Unit A caused by moisture and humidity in the

Property; the disrepair of the Property’s exterior balcony posing

a risk to visitors; and thick vines growing in and around the

Property’s balcony threatening to damage the exterior of the

building). Murphy stated that she had “asked the Smiths to make

repairs . . . [but] [t]he Smiths [had] refused, and on occasion

[had] threatened to sue me, my guests, and contractors who have


                                     3
come to the building to inspect the premises and make repairs.”

Id.   In   March,   the   Georgia   Superior   Court    sided   with   the

Association, issuing a temporary restraining order preventing the

Smiths from interfering with the Association’s efforts to insect,

repair, or maintain the Property. See Dkt. No. 7-2 at 27–30. Months

later, the Smiths were evicted from the Property pursuant to a

writ of possession issued to HSBC USA, N.A. No. 17-02012, Dkt. No.

1 ¶ 30.

      In April 2017, the Smiths filed a “Petition for Temporary

Protective Order” against Delores Murphy in the Glynn County

Superior Court contending that Murphy had committed certain “acts

of    harassment    and   intimidation”   against      the   Smiths.   No.

07-bk-20244, Dkt. No. 756 at 54–56. In May, Murphy responded with

a counterclaim for private nuisance, contending that the Smiths’

failure to maintain the Property had caused damage to her unit.

Dkt. No. 7-2 at 33–35. Following a jury trial that took place in

June 2018, the Glynn County Superior Court entered a final judgment

on the counterclaim awarding Murphy approximately $690,000 in

damages, attorney’s fees, and unpaid fees that had been awarded to

Murphy in a previous matter. See No. 07-bk-20244, Dkt. No. 756 at

27-29.

      In August 2017, the Smiths filed a “Motion to Enforce The

Automatic Stay” (the “First Stay Motion”) in their underlying

bankruptcy action alleging that Murphy had violated the bankruptcy


                                    4
stay put in place pursuant to the Smiths’ 2007 bankruptcy filing.

No. 07-bk-20244, Dkt. No. 733. Specifically, the Smiths alleged

that Murphy violated the stay by, 1) filing documents with the

Georgia Secretary of state declaring herself CEO/President of the

Association; 2) seeking a temporary restraining order against the

Smiths in the Georgia Superior Court; and 3) filing a counterclaim

against the Smiths in the Georgia Superior Court (collectively,

the “Stay Violations”). Id.

     In October 2017, the Smiths filed an adversary proceeding

with the bankruptcy court that is the subject of the present appeal

asserting several claims against Delores Murphy, including fraud

(Count I), “Fraud Upon the Court” (Count II), “Collusion with

Intent to Defraud” (Count III), “Theft” (Count IV), “Violation of

Constitutional Rights” (Count V), and “Recklessness” (Count VI).

No. 17-02012, Dkt. No. 1. In their final count (Count VII), the

Smiths again alleged that Murphy violated the automatic bankruptcy

stay, asserting the same Stay Violations that they had identified

in the First Stay Motion. Id. In November 2017, Delores Murphy

filed a Motion for Judgment on the Pleadings alleging, inter alia,

that the bankruptcy court lacked jurisdiction over each Count of

the Smiths’ Complaint. No. 17-02012, Dkt. No. 15.

     In January 2018, the bankruptcy court entered an order denying

the First Stay Motion on the basis that parties could not seek

injunctive relief by motion and that such relief must be sought


                                5
via   an   adversary   proceeding.     No.    07-bk-20244,    Dkt.   No.    750.

Apparently undeterred by this finding, in September 2018, the

Smiths filed another motion in their underlying bankruptcy action

seeking to enforce the automatic bankruptcy stay or discharge

injunction and to hold the Delores Murphy, and the attorneys and

law firm representing her, in contempt (the Second Stay Motion”).

See No.    07-bk-20244,   Dkt.   No.       756.   In   support,   they   alleged

violations similar to the Stay Violations from the First Stay

Motion and the adversary proceeding. Id. at 13. Pursuant to their

motion, the Smiths asked for an injunction voiding the final

judgment on Murphy’s counterclaim, damages for the respondents’

alleged violation of the stay or discharge injunction, and an order

requiring that the respondents show cause why they should not be

held in contempt. Id. at 23.

      In June 2019, the bankruptcy court denied the Second Stay

Motion, No. 07-bk-20244, dkt. no. 757, and also dismissed the

adversary proceeding, No. 17-02012, dkt. no. 22. With respect to

the latter order, the bankruptcy court found that it lacked subject

matter jurisdiction over Counts I-VI of the Smiths’ Complaint

because those claims “do not rest on any section of the Bankruptcy

Code for relief and they do not involve any violations of the

Bankruptcy Code.” No. 17-02012, Dkt. No. 22 at 9–10. The bankruptcy

court further found that it lacked jurisdiction over Count VII

because the trustee had abandoned the Property prior to the alleged


                                       6
violations   of   the   automatic   stay,   effectively   removing   the

Property from the bankruptcy estate and from the jurisdiction of

the bankruptcy court. See id. at 12-13. Likewise, the court found

that the trustee’s abandonment had terminated the automatic stay

with respect to the Property. Id. Finally, the court concluded

that even if the stay was still in place, Count VII must also fail

because the Smiths were not longer members of the Association,

which had been acquired by another entity via the foreclosure at

the time of the alleged stay violations. Id. at 13-14.

     The Smiths appealed the denial of the Second Stay Motion, as

well as the dismissal of their October 2017 adversary proceeding,

to this Court. The former appeal is the subject of a separate

matter pending before this Court. However, with respect to the

adversary proceeding, the Smiths identify several points of error

with the bankruptcy court’s decision, including that the court

erred generally by dismissing each of their claims; that the court

erred by failing to issue a scheduling order to allow discovery to

proceed pending the decision on whether to dismiss the action; and

that the court deprived the Smiths of their due process rights

under the Fifth Amendment. See Dkt. No. 15. For the reasons that

follow, the Court finds that the bankruptcy court did not err in

dismissing, with prejudice, the Smiths’ adversary proceeding and

affirms the decision of the bankruptcy court.




                                    7
                                LEGAL STANDARD

         A   district   court   reviewing   a   bankruptcy    court    judgment

functions like an appellate court. In re JLJ, Inc., 988 F.2d 1112,

1116 (11th Cir. 1993). Though it reviews the bankruptcy court’s

legal conclusions de novo, it must accept the court’s factual

findings unless they are “clearly erroneous.” Id. Mixed questions

of law and fact are reviewed de novo. In Re Cox, 493 F.3d 1336,

1340 n.9 (11th Cir. 2007).

                                  DISCUSSION

    I.       The bankruptcy court did not err in dismissing the Smiths’
             claims for lack of subject matter jurisdiction

         On appeal, the Smiths first challenge the bankruptcy court’s

dismissal of each of their claims for lack of subject matter

jurisdiction. 3 A bankruptcy court’s subject matter jurisdiction is

limited by statute. Celotex Corp. v. Edwards, 514 U.S. 300, 307

(1995). Specifically, 28 U.S.C. § 1334 provides that district

courts have “original but not exclusive jurisdiction of all civil


3 The Smiths also challenge the bankruptcy court’s decision on the basis that
their Complaint identifies sufficient facts to entitle them to relief pursuant
to the standard set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544
(2007). See Dkt. No. 15 at 33. However, the Smiths here rely on the standard
for a Rule 12(b)(6) motion to dismiss under the Federal Rules of Civil Procedure,
made applicable to adversary proceedings by Federal Rule of Bankruptcy Procedure
7012(b). Here, the Court affirms the bankruptcy court’s decision made on the
basis of Rule 12(b)(1), which is also made applicable by bankruptcy Rule
7012(b). Because subject matter jurisdiction is a threshold question that
precedes any other dispositive questions about the viability of a case, the
fact that the Smiths’ Complaint might otherwise state a claim for relief is
irrelevant. See United States v. Salmona, 810 F.3d 806, 810 (11th Cir. 2016)
(“Without subject matter jurisdiction, a court has no power to decide anything
except that it lacks jurisdiction.”). Likewise, the Smiths’ additional
contention that there are disputed “[m]aterial [f]acts,” Dkt. No.15 at 34, is
also inconsequential.


                                       8
proceeding arising under title 11, or arising in or related to

cases under title 11.” 28 U.S.C. § 1334(b). To satisfy the “arising

under”   prong   of   §   1334(b),   the   proceedings   must   “invoke   a

substantive right” created by the Bankruptcy Code. Continental

Nat’l Bank v. Snachez (In re Toledo), 170 F.3d 1340, 1348 (11th

Cir. 1999) (quoting Wood v. Wood. (In re Wood), 825 F.2d 90, 97

(5th Cir. 1987)). Alternatively, to determine whether a proceeding

is “related to” Title 11, courts ask whether “the potential outcome

of the dispute . . . would ‘conceivably have an effect’ on the

bankruptcy estate.” Wortley v. Bakst, 844 F.3d 1313, 1320 (11th

Cir. 2017) (quoting In re Lemco Gypsum, Inc., 910 F.2d 784, 788

(11th Cir. 1990)).

     With respect to Counts I-VI, the Smiths do not contend that

these claims “arise under” the bankruptcy code, but rather that

the claims are sufficiently “related to” Title 11 to confer federal

jurisdiction. Dkt. No. 15 at 38. However, on June 1, 2016, the

bankruptcy court entered an order discharging the Smiths’ debt,

No. 07-bk-20244, Dkt. No. 699, and on September 15 the bankruptcy

trustee filed his final account of the administration of the estate

pursuant to 11 U.S.C. § 704(a)(9), see No. 07-bk-20244, Dkt. No.

709. There being no objection from the Smiths, the estate was

presumed to be fully administered on October 16, 2016, see Fed. R.

Bankr. P. 50009(a). At that time, no bankruptcy estate remained,

and the bankruptcy court effectively lost jurisdiction to hear


                                     9
claims based solely on the fact that the outcome of those claims

might   affect    the   bankruptcy   estate.    See    Mofitt   v.   America’s

Servicing Co. (In re Moffitt), 406 B.R. 825, 832 n.7 (Bakr. E.D.

Ark. 2009) (“Existence of a bankruptcy estate is critical when the

court is determining whether it has ‘related to’ jurisdiction.”).

The Smiths’ blanket assertion that Count I-VI “satisfy the ‘related

to’   criteria”    is   not   sufficient   to   save    those    claims    from

dismissal.

      Nevertheless, the Smiths also contend that the bankruptcy

court erred in finding it lacked jurisdiction to hear Count VII

regarding alleged violations of the automatic stay. The bankruptcy

court correctly concluded that Count VII survives the initial

jurisdictional hurdle under 28 U.S.C. § 1334 because questions

concerning a bankruptcy stay necessarily “arise under” Title 11.

No. 17-02012, Dkt. No. 22, at 10. However, it nonetheless concluded

that it lacked jurisdiction to hear that claim because Count VII

concerns actions taken with respect to the Property, which is no

longer part of the bankruptcy estate. Id. at 12. The Smiths argue

that this finding was made in error because a bankruptcy estate

remains open until the case itself is closed. Dkt. No. 15 at 46-

47. This argument fails for two reasons. First, the Eleventh

Circuit   has    already   specifically    rejected     this    argument   with

respect to a separate motion filed by the Smiths, finding that the

“automatic stay expired on 1 June 2016: the day the bankruptcy


                                     10
court granted [the Smiths] a Chapter 7 discharge.” Smith v. HSBC

Bank USA. N.A., 775 Fed. App’x 492, 495 (11th Cir. 2019).

     Second, even if it is true that a bankruptcy estate remains

open until the underlying case is closed, the Property itself

ceased to be part of the estate after it was abandoned by the

trustee in April 2012. See Johnson v. Countrywide Home Loans (In

re Johnson), No. 03-01184A, 2004 Bankr. LEXIS 2342, at *6 (Bakr.

S.D. Ga. Jan. 16, 2004) (“Jurisdiction does not follow property

. . .[when it] leaves the estate.”) (quoting In re Xonics, Inc.,

813 F.2d 127, 131 (7th Cir. 1987)). It was not until after this

date that the alleged Stay Violations occurred. See Dkt. No. 7-2

at 17 (registration certificate identifying Delores Murphy as

president of the Association filed in July 2015); See also Dkt.

No. 7-2 at 67-74 (action for temporary restraining order filed in

February 2017); see also Dkt. No. 7-2 at 33-35 (counterclaim by

Delores Murphy filed in May 2017). Accordingly, the Smiths cannot

contend that any of those events violated the automatic stay, which

had long ceased to exist with respect to the Property. For these

reasons, the decision of the bankruptcy court that it lacked

jurisdiction over each of the Smiths’ claims is affirmed.

  II.   The bankruptcy court did not err in failing to allow the
        parties to conduct discovery pending the decision on
        Murphy’s Motion for Judgment on the Pleadings

     The Smiths next argue that the bankruptcy court erred by

failing to issue a scheduling order enabling the parties to conduct


                                11
discovery pending the outcome of the decision on Murphy’s Motion

for Judgment on the Pleadings. Dkt. No. 15 at 51-52. Though not

specifically cited by the Smiths, Rule 16 of the Federal Rules of

Civil Procedure outlines certain time limitations for the court to

issue a scheduling order. See Fed. R. Civ. P. 16(b)(2). However,

the court, in its discretion, may delay the issuance of such an

order if there is “good cause” for the delay. Id. Here, the Smiths

brought a bankruptcy adversary proceeding asserting a series of

vague causes of action against parties who were not creditors in

the underlying bankruptcy action. Moreover, the bankruptcy court

was   well   aware   of    the    Smiths’    extended    history   of   frivolous

litigation,    which      had    resulted    in—at    that   time—at    least   two

separate     sanctions.     Therefore,       when    presented   with   a   motion

contending that it lacked jurisdiction over the Smiths’ claims,

the bankruptcy court had good cause to delay a potentially lengthy

and burdensome discovery process pending its decision on that

motion.

      Moreover, even if the bankruptcy court did somehow err in

failing to issue a scheduling order, which it did not, the Smiths

do not explain how such error substantially effected their rights

in this case. See Club Assocs v. Consol Capital Reality Investors

(In re Club Assocs.), 951 F.2d 1223, 1234 (11th Cir. 1992) (finding

that the court must disregard errors or defects that does not

affect a party’s “substantial rights.”) (quoting Fed. R. Civ. P.


                                        12
61) (emphasis omitted). Indeed, where the bankruptcy court found—

and this court agreed—that it lacked subject matter jurisdiction

to hear the Smiths’ claims, a scheduling order permitting discovery

to move forward would inevitably be moot at this time. Accordingly,

the Court finds no error in the bankruptcy court’s decision not to

issue a scheduling order.

  III. The bankruptcy court did not deprive the Smiths of their
       due process rights

     Next, the Smiths argue, somewhat vaguely, that the bankruptcy

court deprived them of their due process rights under the Fifth

Amendment. Dkt. No. 15 at 54-58. Their argument, presented in

narrative format, identifies a series of discrete actions that

they contend infringed on their constitutional rights. First, they

point to the bankruptcy court’s order dismissing the First Stay

Motion on the basis that injunctive relief must be sought via an

adversary proceeding. See No. 07-bk-20244, Dkt. No. 750. The Smiths

argue that despite having filed an adversary proceeding alleging

the same issues here, their request for relief was nonetheless

denied. However, it should have been abundantly clear to the Smiths

that the bankruptcy court’s January 2018 order was not a guarantee

that the relief they sought would be granted if filed in a

different format. Indeed, the bankruptcy court’s order simply

outlined a procedural defect in their motion that would need to be

corrected before the merits of their argument could be considered.



                                13
The Smiths argument on this point is not only misguided, but

frivolous.

      Second,      the   Smiths    argue       that   they     were    “denied     equal

treatment under the law” after being “told by the Clerks’ office

that no hearings were to be scheduled” in their cases. Dkt. No. 15

at   56.   Instead,      their    pleadings      “were   simply       to    be   sent   to

Chambers.” Id. Though the Smiths provide little context or evidence

in   support      of   this   argument,    they       appear    to    be    referencing

sanctions put in place by both the bankruptcy court and the

Eleventh Circuit whereby the Smiths were required to comply with

specified preconditions before making certain types of filings

against certain parties. See No. 07-bk-20244, Dkt. No. 566 at 23;

see also Smith v. Countrywide Home Loans, Inc., No. 13-13808, 2013

U.S. App. LEXIS 26218 at *1-2 (11th Cir. Dec. 19, 2013). To the

extent     that   the    Smiths   seek    to    challenge      those       sanctions    as

unconstitutional, the Court declines to entertain that argument

here because the matter is not appropriately before this Court on

appeal. Indeed, the adversary proceeding at the heart of this

appeal was not subject to the pre-filing requirements laid out in

previous sanctions. Moreover, to the extent that the Smiths seek

to challenge the fact that they were not offered a hearing on

Murphy’s Motion for Judgment on the Pleadings, the Court also

rejects this argument as the Smiths have not pointed to any issues




                                          14
material to the bankruptcy court’s decision that would have called

for a hearing.

     Next, the Smiths argue that their constitutional rights were

violated when they were “denied discovery in violation of Rule

26(f).”   Dkt.     No.   15.    This   argument    appears     to   be   largely

duplicative   of    their      argument    discussed   above   concerning    the

bankruptcy court’s failure to issue a scheduling order. For the

reasons explained above, the Court finds any error to be harmless

and any injury to the Smiths to be moot.

     Finally, the Smiths argue that the bankruptcy court erred by

failing to let them amend their Complaint to correct deficiencies

outlined in the dismissal order. In support, they cite to Corsello

v. Lincare, Inc., which held that “[o]rdinarily, a party must be

given at least one opportunity to amend before the district court

dismisses the complaint.” 428 F.3d 1008 (11th Cir. 2005). However,

the court in that case went on to hold that an amendment need not

be allowed “(1) where there has been undue delay, bad faith,

dilatory motive, or repeated failure to cure deficiencies by

amendments previously allowed; (2) where allowing amendment would

cause undue prejudice to the opposing party; or (3) where amendment

would be futile.” Id. In its dismissal order, the bankruptcy court

declined to grant the Smiths’ request to amend, finding that

amendment would be futile. No. 17-02012, Dkt. No. 22. The Court

agrees. Indeed, the bankruptcy court simply lacks jurisdiction


                                          15
over claims related to Property that has been abandoned from the

bankruptcy   estate.   No   change   to    the   Smiths’   pleading   could

plausibly undo this defect.

                              Conclusion

     For the reasons stated above, the bankruptcy court’s order,

No. 17-02012, dkt. no. 22, is AFFIRMED. The clerk of court is

instructed to DISMISS the appeal.



     SO ORDERED, this 30th day of March, 2020.



                                                                   _
                                          HON. LISA GODBEY WOOD, JUDGE
                                          UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF GEORGIA




                                     16
